PER CURIAM.*
This proposed class action was filed in federal court based on diversity jurisdiction. Because both parties concede that the named Plaintiff cannot satisfy the amount in controversy requirement, 28 U.S.C. § 1332(a), and because we have no basis to doubt this, we VACATE the order of certification and REMAND for dismissal for want of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.